 1   SAO
     BYRON E. THOMAS, ESQ. (NBN 8906)
 2   E-mail: byronthomaslaw@gmail.com
     LAW OFFICES OF BYRON THOMAS
 3   3275 S. Jones Blvd, Ste 104
     Las Vegas, Nevada 89146
 4   Telephone:     702 747-3103
      Attorneys for Defendants
 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF, NEVADA

 8                                     Case No 2:21-cv-00964-RFB-NJK
     HILLCREST INVESTMENTS, LTD., a
 9   Canadian    Corporation; AMERGOSA STIPULATION TO EXTEND DEADLINE
     ENTERPRISE, LLC.,                     TO FILE RESPONSE TO UNITED
10              Plaintiffs,            STATES   FISH AND WILDLIFE SERVICE
                                        AND THE NATIONAL PARK SERVICE
11   vs.                                        MOTION TO DISMISS
                                                  (FIRST REQUEST)
12
     AMERICAN BORATE COMPANY a foreign
13   corporation; AMERICAN BORATE COMPANY
     OF TEXAS a foreign corporation, STATE
14   ENGINEER, STATE OF NEVADA,
     DEPARTMENT OF CONSERVATION AND
15   NATURAL RESOURCES, DIVISION OF
16   WATER RESOURCES, A Nevada Political
     Subdivision; RAMM Corporation, a Nevada
17   Corporation; UNITED STATES FISH AND
     WILD SERVICE a division of the UNITED
18   STATES; NATIONAL PARK SERVICE, a
     division of the UNITED STATES; and DOES I-
19
     V, ROES VI-X,
20
                     Defendants.
21

22
            COMES NOW, Plaintiffs and Defendants United States Fish and Wildlife Service and the
23
     National Park Service (collectively, “Federal Defendants”) by and through their respective
24
     attorneys of record hereby stipulate and agree as follows:
25
     ///
26
     ///
27
     ///
28
 1
             On June 21, 2021, the Federal Defendants filed a Motion to Dismiss (“Motion”). See
 2
     (ECF No. 17). Plaintiff’s response to the Motion is due on July 6, 2021. The parties agreed to
 3
     extend the response deadline to July 14, 2021, to accommodate workload and scheduling conflicts
 4
     for Plaintiff’s counsel. The parties also stipulate that the Federal Defendants’ Reply is due on July
 5
     26, 2021. This is the parties’ first request..
 6

 7
                                                                       LAW OFFICES OF BYRON
 8                                                                     THOMAS

 9
     /s/ David L. Negri                                                /s/ Byron E. Thomas
10
     CHRISTOPHER CHIOU                                                 Byron E. Thomas, Esq.
11   Acting United States Attorney                                     Bar # 8906
     District of Nevada                                                3275 S. Jones Blvd. Ste. 104
12   GREG ADDINGTON                                                    Las Vegas, NV 89146
     Assistant United States Attorney
13   JEAN E. WILLIAMS
     Acting Assistant Attorney General                                 Attorney for Plaintiffs
14   U.S. Department of Justice
     DAVID L. NEGRI,
15   Trial Attorney Environment and
     Natural Resources Division
16   U.S. Attorney’s Office 1290 West
     Myrtle Street, Suite 500 Boise,
17   Idaho 83702 (208) 334-1936
18

19

20

21

22
                                                           IT IS SO ORDERED.
23

24                                                      _______________________________
                                                          DISTRICT COURT JUDGE
25

26
                                                           DATED this 8th day of July, 2021.
27

28
